Citation Nr: 0429394	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic residuals, including additional disability as a 
result of the removal of a surgical sponge from the abdomen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) RO.

In January 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
January 2004, the Board granted this motion.

In January 2004, the Board Remanded this case to the RO for 
compliance of VCAA notification requirements.  That 
development having been completed, the case is once more 
before the Board for appellate consideration.

The veteran's appeal remains advanced on the docket following 
return from remand development.  


FINDING OF FACT

Competent medical evidence fails to demonstrate chronic 
residuals, including additional disability, as the result of 
the removal of a surgical sponge from the veteran's abdomen 
as a consequence of carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 for chronic residuals, including additional disability 
as a result of the removal of a surgical sponge from the 
veteran's abdomen have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA medical records and surgical report in March 2000, show 
that during surgery for colon cancer, a surgical sponge was 
inadvertently left in the veteran's abdomen.  A postoperative 
x-ray of the kidneys, ureter and bladder (KUB) showed a 
retained foreign body.  The veteran was taken to the 
operating room.  After an informed consent was obtained from 
the veteran, he underwent an exploratory laparotomy for 
removal of the surgical sponge.  He was noted to have 
tolerated the procedure well.  

A March 2002 VA general medical examination report shows that 
the veteran claimed that he had residuals from a laparotomy 
sponge which was inadvertently left in his abdomen during 
surgery for colon cancer.  The examiner referred to a special 
VA examination on that matter.  The general medical 
examination was silent for any identifiable residuals or 
additional disability associated with the removal of a 
surgical sponge from the veteran's abdomen.

A May 2003 VA gastrointestinal examination report shows that 
the examiner reviewed the veteran's claims file.  It was 
noted that the veteran's medical history showed that he was 
status postoperative for colon cancer stage III with 
resection and adjuvant chemotherapy.  It was noted that the 
veteran had surgery for colon cancer in March 2000.  
Postoperatively, while the veteran was in the recovery room, 
it was found that a sponge was left in the abdomen during low 
grade anterior resection and one layer anastomosis of the 
sigmoid cancer.  The veteran was returned to the operating 
room and after a laparotomy, the sponge was found in the 
pelvic area and removed.  

The examiner noted that on reviewing the record, they 
appeared to show surgery for removal of the surgical sponge 
was carried out through the same incision by removing the 
staples of the original wound and by cutting the sutures over 
the fascia which were placed during the surgery.  It was 
noted that postoperatively, the veteran did well.  However, 
it was noted that he did have some diarrhea for about four to 
six weeks.  The examiner noted that currently, the veteran 
had no pertinent complaint although he mentioned having 
constipation that was controlled by medication.  The examiner 
noted that there was no evidence of any metastasis from the 
original cancer process.  It was noted that the veteran was 
being followed by oncology.  His weight remained steady and 
there was no history of nausea or vomiting.

On objective examination the abdomen was described as soft.  
A well healed, nontender and nondisfiguring scar was present.  
The examiner noted that upon reviewing the medical evidence 
and examination findings that he was of the opinion that 
there was no evidence of residuals attributable to the 
removal of a laparotomy sponge.  


Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  The veteran's request for 
benefits under 38 U.S.C.A. § 1151 was filed in November 2001; 
thus, this claim must be decided under the current, post- 
October 1, 1997, version of 38 U.S.C.A. § 1151.  VAOPGCPREC 
40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; 38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C. 
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2001 the RO notified the veteran of VCAA 
requirements.  The record contains a July 2003 letter from 
the veteran stating he had no further statement or evidence 
to submit.  In January 2004, the Board remanded this case for 
compliance of VCAA notification requirements.  In February 
2004, the RO formally notified the veteran of the VCAA of 
2000 with respect to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a sponge removal 
from the abdomen on appeal.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice sufficiently placed the veteran 
on notice of what evidence could be obtained by whom and of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Id.  No additional statement or evidence was 
received.  The issue of entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a sponge removal from the 
abdomen remained denied.  Following the issuance of a 
supplemental statement of the case (SSOC) in July 2004, the 
case was returned to the Board for appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to his claim for 
§ 1151 benefits on appeal.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While 
complete compliance of VCAA notice to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
recertification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim of 
entitlement to § 1151 benefits on appeal.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.


38 U.S.C.A. § 1151

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed in November 2001.  
Accordingly, the criteria applicable to the veteran's case 
are those made effective October 1, 1997. 
VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were 
amended to include the requirement of fault, requiring that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The veteran seeks compensation benefits for chronic 
residuals, including additional disability claimed as a 
result of the removal of a surgical sponge from his abdomen 
performed in March 2000 by VA.

The record shows that in March 2000, the veteran underwent a 
resection for colon cancer at a VA hospital.  
Postoperatively, pertinent KUB x-rays showed evidence of a 
retained surgical sponge that was inadvertently left in the 
veteran's abdomen.  Following obtaining a consent form from 
the veteran, an exploratory laparotomy was undertaken through 
the original surgical entry.  The surgical sponge was removed 
without incident.  The veteran was noted to have tolerated 
the procedure well.

A March 2002 VA general medical examination was silent for 
any pertinent evidence of chronic residuals, including 
additional disability associated with the removal of a 
surgical sponge from the veteran's abdomen earlier in March 
2000.

Importantly, the record shows that following a comprehensive 
review of the claims file and objective findings noted on a 
special VA gastrointestinal examination in May 2003, the VA 
examiner essentially opined that there were no objectively 
demonstrated chronic residuals, including additional 
disability associated with the removal of a surgical sponge 
from the veteran's abdomen in March 2000.  In other words, 
the evidence failed to show underlying objectively 
demonstrated chronic residuals, including additional 
disability due to the removal of a surgical sponge from the 
abdomen that was/were related to any carelessness, 
negligence, lack of proper skill or an error in judgment or 
similar instance of fault on the part of VA in furnishing (or 
failing to furnish) the hospital care, medical, surgical, 
treatment or examination or an event not reasonably 
foreseeable. 

Importantly, there is no medical opinion of record in this 
case which indicates that the veteran developed chronic 
residuals, including additional disability as a result of the 
removal of a surgical sponge from the veteran's abdomen by VA 
in March 2000 resulting from carelessness, negligence, lack 
of proper skill, error in judgment or similar fault by VA, or 
that there transpired an event not reasonably foreseeable.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

However, as a layperson, the veteran is not competent to 
provide the required nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Since the veteran has not submitted medical, or otherwise 
competent evidence showing that he developed chronic 
residuals, including additional disability from the removal 
of a surgical sponge from the abdomen by VA in March 2000 as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA in furnishing him treatment; or an event not 
reasonably foreseeable, there exists no probative, competent 
basis upon which to predicate a grant of the benefit sought 
on appeal.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for chronic residuals, including additional 
disability as a result of the removal of a surgical sponge 
from the abdomen by VA in March 2000.  Gilbert, 1 Vet. App. 
at 53.









ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A 
§ 1151 for chronic residuals, including additional disability 
as a result of the removal of a surgical sponge from the 
abdomen is denied.



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



